Case 2:18-cv-16534-JMV-JBC Document 39 Filed 10/10/19 Page 1 of 3 PageID: 157



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

RICHARD INE NESMITH,                          )
                                               )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )      Case No. 2:18-CV-16534-JMV-JBC
                                               )
iENERGIZER HOLDINGS, LLC; FIRST                )
CONTACT, LLC a/k/a iQOR; GC                    )
SERVICES L.P.; and ALORICA, INC.               )
f/k/a EGS FINANCIAL CARE, INC.                 )
                                               )
               Defendants.                     )

  DEFENDANT FIRST CONTACT LLC’S NOTICE OF JOINDER IN DEFENDANT
 ALORICA’S CONSENT MOTION TO STAY CASE PENDING ARBITRATION WITH
                   NON-PARTY, CREDIT ONE BANK

        PLEASE TAKE NOTICE THAT defendant First Contact LLC will and hereby does

join in defendant Alorica’s Motion to Stay Case Pending Plaintiffs Arbitration with Credit One

Bank, which was filed on September 24, 2019, and set for hearing on October 21, 2019.

       The same principles regarding judicial economy and the possibility of inconsistent results

set forth in Alorica’s motion apply equally to First Contact because Plaintiffs concurrent

arbitration with Credit One Bank may also entirely resolve the pending claims against First

Contact. Accordingly, First Contact joins in Alorica’s motion and, should the Court elect to stay

the case, the case should be stayed in its entirety as to both Alorica and First Contact.
Case 2:18-cv-16534-JMV-JBC Document 39 Filed 10/10/19 Page 2 of 3 PageID: 158



                                          Attorneys for defendant First Contact LLC


DATED: October 9, 2019                    KATTEN MUCHIN ROSENMAN LLP
                                          s/ Jonathan Rotenberg
                                          Jonathan Rotenberg
                                          Paul A. Grammatico (pro hac vice)
                                          515 S. Flower St., Suite 1000
                                          Los Angeles, CA 90071-2212
                                          Telephone: 213.443.9000
                                          Fax: 213.443.9001
                                          Email: jonathan.rotenberg@kattenlaw.com
                                                  paul. grmmatico @kattenlaw. com




                                      2
 Case 2:18-cv-16534-JMV-JBC Document 39 Filed 10/10/19 Page 3 of 3 PageID: 159



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

  RICHARD INE NESMITH,                            )
                                                  )
                  Plaintiff,                      )
                                                  )
          v.                                      )     Case No. 2:18- CV-16534-JMV-JBC
                                                  )
  iENERGIZER HOLDINGS, LLC; FIRST                 )
  CONTACT, LLC a/k/a iQOR; GC                     )
  SERVICES L.P.; and ALORICA, INC.                )
  f/k/a EGS FINANCIAL CARE, INC.                  )
                                                  )
                  Defendants.                     )
                                                  )

                                       CERTIFICATE OF SERVICE
          I, Jonathan Rotenberg, an attorney admitted to practice in the State of New Jersey and

associated with the law firm Katten Muchin Rosenman LLP, hereby certify under penalty of perjury

that on October 10, 2019,1 caused service of Defendant First Contact LLC’s Notice of Joinder In

Defendant Alorica’s Consent Motion To Stay Case Pending Arbitration With Non-Party, Credit

One Bank, by electronic filing with the Clerk of Court using the CM/ECF System, which will send a

Notice of Electronic Filing to all parties with an e-mail address of record who have appeared and

consented to electronic service in this action.


Executed on: October 10, 2019
New York, New York



                                                                        /s/ Jonathan Rotenberg
                                                                                Jonathan Rotenberg
